Citation Nr: 1543828	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-48 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


WITNESSES AT HEARING ON APPEAL

Appellant and his son.  


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines (RP), that the appellant has no legal entitlement to a one-time payment from the FVEC Fund.  The Board notes the appellant resides in the United States, and that the San Diego, California (CA), RO has assumed the role of the Agency of Original Jurisdiction (AOJ) in this appeal.

The appellant appeared at a videoconference hearing before a Veterans Law Judge in August 2015.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable in the instant case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA imposes duties on VA to provide claimants with notice and assistance.  However, those duties do not extend to matters of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002).  Matters of qualifying service and how it may be established are matters of law outlined in statute and regulation. 

Legal Criteria and Analysis

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009); 38 C.F.R. § 3.203.  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code. 

Under Section 1002, an eligible person is any person: (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service). 

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

In his claim for a one-time payment from the Filipino Veterans Equity Compensation Fund filed in March 2009, the appellant alleges qualifying service as a recognized guerrilla in the service of the Armed Forces of the United States.  He states that he served in the Army of the United States of America, sixth military district (PA) Free Panay, Berlin 20, 1st BN 66 INF REGT 6 "MD.". 

As proof of qualifying service, the appellant has submitted, on different occasions throughout the pendency of the claim, copies of various documents, including the following: Certification from General Headquarters of the Armed Forces of the Philippines at Camp General Emilio Aguinaldo, Quezon City, dated in June 2002 and March 2010, certifying that he was a recognized guerrilla beginning in June 1944, serving with the AUSA C E Operative Bn S-2 Personnel 1st BN 66 Inf (F23); Philippine Army Personnel records from February 1946, noting the appellant served as a civilian guerilla and stating he joined the AUSA Guerillas assigned as a Civilian Employee Operative; and, a March 2010 certification from the Philippine Veterans Affairs Office stating the appellant is a pensioner. 

The appellant also submitted a U.S. passport, issued to him in April 2003; an affidavit from friends stating his name had been misspelled in the U.S Army records; and, his own statements of the correct spelling of his name. 

As the documents above were not issued by a U.S. service department, the RO on three different occasions sought verification of service from the NPRC including verification under all of the various possible name spellings submitted by the appellant and other potential spellings, which in December 2009, September 2010 and February 2013, certified and re-certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

As the documents submitted by the appellant were not issued by a U.S. service department, they do not satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, and may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including a one-time payment from the Filipino Veterans Equity Compensation Fund. 

The appellant contends that the documentation submitted shows that he was a bona-fide World War II veteran and entitled to the benefit sought.  He maintains that he was a recognized guerilla with the U. S. Army.  He strongly disagrees with the decision to deny him benefits from the FEV fund. 

Despite the contentions of the appellant in support of his claim, the evidence he has submitted is not evidence issued by a service department of the United States military.  His argument regarding status as a naturalized citizen of the United States has been noted, as well as the fact that documentation of veteran status from the Philippine government is sufficient to establish such status under the Immigration Act of 1990. 8 U.S.C.A. § 1440 (West 2002); Almero v. INS, 18 F.3d 757 (9th Cir. 1994).  However, the Court of Appeals for the Federal Circuit has held that that this method of substantiation under The Immigration Act has no bearing on VA's process for establishing service in the U.S. Armed Forces.  Soria v. Brown, 118 F. 3d 747 (Fed. Cir. 1997).  VA is bound only by the service department's certification with respect to the appellant's status as a veteran of the U.S. military. 

As previously found, valid military service has not been certified by a United States service department.  As the appellant has provided no further information or evidence that would warrant a request for recertification from a U.S. service department, no further development is needed.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

As the U.S. service department, through the NPRC, certified and re-certified twice, that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Therefore, the Board concludes that the appellant is not a veteran, and is not eligible for Filipino Veterans Equity Compensation Fund benefits under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive in this matter, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal seeking to establish veteran status and eligibility for benefits from the Filipino Veterans Equity Compensation Fund appeal is denied.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


